Citation Nr: 1048051	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increase rating for chronic lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increase rating for status-post right knee 
meniscectomy with osteoarthritis, currently rated as 20 percent 
disabling.

3.  Evaluation of right knee osteoarthritis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 until August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California and 
Huntington, West Virginia.  Jurisdiction regarding the matters on 
appeal is with the RO in Oakland, California.

In August 2009, the Board remanded the issues of chronic 
lumbosacral strain and status-post right knee meniscectomy for 
additional development.  Such development has been conducted and 
these issues are again before the Board.


FINDINGS OF FACT

1.  Chronic lumbosacral strain has been productive of the 
functional equivalent of forward flexion of the thoracolumbar 
spine to 30 degrees. 

2.  Status-post right knee meniscectomy with osteoarthritis has 
been productive of functional range of motion from zero to 100 
degrees and locking of the joint. 

3.  Right knee osteoarthritis has been productive of pain on 
motion.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for status-post right knee meniscectomy with osteoarthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5258 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for right knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim for evaluation of right knee osteoarthritis 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
December 2009 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance of a 
Supplemental Statement of the Case in August 2010.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment, as well as records from the 
U.S. Social Security Administration.  Furthermore, the Veteran 
was afforded a VA examination in April 2010, during which the 
examiner, took down the Veteran's history, considered private 
medical evidence and lay evidence, reviewed radiographic 
diagnostics, laid a factual foundation for the conclusions 
reached, and reached conclusions based on the examination that 
are consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Ratings on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for right knee osteoarthritis is an 
appeal from the initial assignment of a disability rating in 
August 2010, while the remaining claims are not appeals from 
initial assignments of disability ratings.  When a claimant is 
awarded service connection and assigned an initial disability 
rating, separate disability ratings may be assigned for separate 
periods of time in accordance with the facts found.  Such 
separate disability ratings are known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disabilities on appeal have not 
significantly changed and uniform evaluations are warranted.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  ; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).

1.  Chronic Lumbosacral Strain

In a rating decision of June 1994, the Veteran was awarded 
service connection for a lumbosacral strain and granted an 
evaluation of 20 percent.  In a July 1996 rating decision, that 
evaluation was raised to 40 percent, effective December 27, 1995.  
In the July 2005 rating decision on appeal, the 40 percent 
evaluation was confirmed and continued.

The Veteran's chronic lumbosacral strain is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237 (2010).  DC 
5237 uses the General Rating Formula for diseases and injuries of 
the thoracolumbar spine to rate the Veteran's disability.  Under 
the General Rating Formula, a 40 percent rating requires that 
forward flexion of the thoracolumbar spine is 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is available for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2010).

The following notes are also provided:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest 
five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

In November 2004, the Veteran reported a 25 year history of back 
pain.  Pain was on and off, and on flare-ups reached a level of 
10 out of 10.  The Veteran indicated some neck, shoulder, and 
mid-back pain with significant pain in the lower back.  The spine 
had normal alignment, was positive for tenderness, and slightly 
limited range of motion due to pain.  Strength was normal, and 
tension, clonus, Hoffmann, Spurling maneuver and Waddell signs 
were all negative.  The impression was of low back pain with L4-5 
degenerative disc disease.

A magnetic resonance image (MRI) made in November 2004 showed 
normal alignment and maintained vertebral heights.  Minimal 
degenerative disc disease was present at multiple levels 
involving the lower thoracic and lumbar spine with minimal to 
moderately narrowed disc spaces and small Schmorl nodes.  Mild 
broad-based annular bulge of disc material was present at 
multiple levels including the lower thoracic spine and lower 
lumbar spine.  The impression was of minimal degenerative disc 
disease without focal disc herniation or spinal stenosis.

In June 2005 the Veteran was able to forward flex the lumbar 
spine to where his fingertips were approximately six inches from 
the ground.  He had full extension and bilateral rotation without 
difficulty.  There was some minor tenderness to palpation over 
the L4-5 region, and no evidence of any paraspinous muscle spasm 
but some tenderness bilaterally.  There was no sacroiliac joint 
tenderness or sciatic notch tenderness.  Muscle strength of the 
lower extremities was five out of five, with 2+ patellar and 
Achilles reflexes bilaterally.  Straight leg raise in the sitting 
and supine positions was negative bilaterally.  There were no 
sensory deficits, and the dorsalis pedis and posterior tibialis 
pulses were equal and intact.  X-ray imaging showed disc space 
collapse at the L4-5 level and some minor arthritic changes 
posteriorly.  There was a small amount of retrolisthesis seen of 
L4 over L5.

On private assessment in August 2005 the Veteran complained of 
back pain that radiated into the buttocks, posterior thighs, and 
knees, but did not occur on a regular basis.  Some tenderness to 
palpation over the L4-5 region was noted, but there were no 
paraspinous muscle spasms.  The impression was of lumbar 
degenerative disc disease.  X-ray imaging of the lumbar spine 
revealed mild disc space collapse at the L4-5 level compared to 
the other discs, with some mild retrolisthesis at the L4-5 level.

On VA examination in December 2005, the Veteran reported constant 
pain on both sides of his back, but primarily on the left side.  
An intermittent pain was felt in the left buttock and left 
posterior thigh, and there was an intermittent burning at the top 
of the medial plantar arch of both foot which occurred when 
walking.  Strength in the back was okay, and he had control of 
his bladder and bowel.  He had flare-ups lasting from one to 
three months and occurring once to twice a year.  The Veteran 
reported being unable to move at all on flare-ups, and the 
examiner reported one incapacitating episode that year.  Forward 
flexion was to 82 degrees with pain and flexion was to 20 degrees 
with pain.  Right lateral flexion was to 18 degrees, and left 
lateral flexion was to 16 degrees, both with pain.  After 
repetitive movement, forward flexion was to 55 degrees and 
extension was to 20 degrees, both with pain.  Lower extremity 
strength was diffusely weak, at a level of four out of five.  
Patellar and Achilles reflexes were 2, and lower extremity 
pinprick sensation was intact.  X-ray imaging from June 2005 
showed disc space collapse at the L4-5 level and some minor 
arthritic changes posteriorly and a small amount of 
retrolisthesis at the L4-5 level.  The impression was of a 
lumbosacral strain, with degenerative disc disease.

Private physician assessment in November 2007 revealed tenderness 
of both sacroiliac areas radiating out to the hips.  There was 
limitation of extension by approximately 20 degrees, but no 
limitation of lateral flexion.  Deep tendon reflexes were equal 
bilaterally, and no sensory or vibratory abnormalities were 
present.

In April 2010 the Veteran underwent VA examination, during which 
it was reported that he had not had any prescribed periods of 
complete bed rest during the previous 12 months.  The Veteran 
used a back brace once to twice a month as needed.  He was able 
to walk unaided most of the time, but did use a cane 
approximately 5 percent of time.  Use of a cane was due mostly to 
knee symptoms, and not the back.  The Veteran was functionally 
independent in his activities of daily living, though he did 
require occasional help dressing the lower extremities.  On 
physical examination, the Veteran was able to move about the room 
with ease, but some groaning was noted when removing and 
replacing shoes.  The spine was slightly flattened in the lumbar 
curve and moderately tender centrally in the lumbar spinal area.  
Sensation was intact to the periphery, with deep tendon reflexes 
at a level of 3+ and symmetrical.  Straight leg raising was 
negative.  Forward flexion was to 40 degrees, decreased to 30 
degrees on repetition.  Extension was to 20 degrees without 
change on repetition.  All movements were slow, and limitations 
of motion were attributed to pain.  Following review of MRIs, the 
diagnosis was of chronic lumbosacral strain, accompanied by 
degenerative disc disease.

After a careful review of the evidence above, the Board finds the 
Veteran's chronic lumbosacral strain to be not more than 40 
percent disabling.  As previously indicated, the current 40 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine is 30 degrees or less.  In order to warrant a 
higher, 50 percent, evaluation, there must be unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
rating requires unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2010).

Here, the record shows that the Veteran has the functional 
equivalent of forward flexion to 30 degrees.  However, that the 
Veteran has such motion at all indicates that the spine is not 
ankylosed and thus ratings of 50 and 100 percent are not 
warranted.

With regard to the applicability of 38 C.F.R. §§ 4.120, 4.123, 
4.124 for a separate rating due to neurologic defects, the Board 
notes that no neurologic defects have been noted as due to the 
lumbar disability, and thus a separate rating is not warranted.  
Although the Veteran has complaints of radiating pain at times, 
the more probative evidence establishes that sensation and 
reflexes are intact.  Therefore, even if his complaints are 
accepted as credible, such manifestations do not more closely 
reflect mild neuropathy.  See 38 C.F.R. § 4.124a, DC 8520 (2010).

The Board has reviewed the Veteran's testimony relating to his 
low back symptomatology and finds him to be a credible.  However, 
even when accepted as true, the claimed level of symptomatology 
does not indicate that a rating in excess of 40 percent is for 
application.  Based on the foregoing, the Board concludes that 
the Veteran's chronic lumbosacral strain has been 40 percent 
disabling throughout the period on appeal.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  

2.  Status-post Right Knee Meniscectomy with Osteoarthritis

In a rating decision of January 1991, the Veteran was granted a 
20 percent evaluation for residuals of a right knee meniscectomy.  
In the July 2005 rating decision on appeal, the Veteran's 20 
percent evaluation was confirmed and continued.  The Veteran's 
right knee disability is rated under 38 C.F.R. § 4.71a, DC 5258 
(2010).  The Board notes initially that a 20 percent is the only 
rating available under Diagnostic Code 5258.  Accordingly, 
consideration has must be given to whether a rating of higher 
than 20 percent is warranted under another code.

Under Diagnostic Code 5257, a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is available for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is assignable for 
severe recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a (2010).

Under Diagnostic Code 5260, a 30 percent rating is available 
where flexion is limited to 15 degrees.  A 20 percent rating is 
available where flexion is limited to 30 degrees.  A 10 percent 
rating is available where flexion is limited to 45 degrees.  A 
zero percent rating is warranted where flexion is limited to 60 
degrees.  Id.

Diagnostic Code 5261 provides for a 50 percent rating is 
available where extension is limited to 45 degrees.  A 40 percent 
rating is available where extension is limited to 30 degrees.  A 
30 percent rating is available where extension is limited to 20 
degrees.  A 20 percent rating is available where extension is 
limited to 15 degrees. A 10 percent rating is available where 
extension is limited to 10 degrees.  A zero percent rating is 
available where extension is limited to 5 degrees.  Id.

In addition, a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  VAOPGCPREC 23-97.  Moreover, separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004.

An August 2005 treatment note indicated that the Veteran 
ambulated with a very stiff gait, although this was non-antalgic.  
He had normal coronal and sagittal balance.  The lower 
extremities had full muscle strength, straight leg raise in the 
sitting and supine positions was negative, and there were no 
sensory deficits.  X-ray imaging showed minimal arthritic 
changes.

On VA examination in December 2005, the Veteran had constant 
swelling at the medial aspect of the right knee.  He felt that 
there was fluid in the knee when he went from a sitting to a 
standing position.  The Veteran denied buckling or locking, but 
did have a popping sensation in the low anterior aspect and 
medial aspect of the right knee when straightening the knee or 
walking long distances.  Knee strength was okay, and a knee brace 
was worn at work.  No assistive device was used for ambulation.  
The knees had very slight valgus, and two scars were noted at the 
right knee.  There was tenderness at the lateral joint line and 
diffuse tenderness medially, but no effusion.  Lachman's and 
McMirray's were negative, but there were trace anterior drawer 
signs.  No laxity occurred on varus or valgus stress.  Range of 
motion of the knee lacked two degrees on active extension, but 
lacked zero degrees on passive extension.  Active flexion was to 
102 degrees, and passive flexion was to 124 degrees with anterior 
pain.

In a May 2006 statement, the Veteran endorsed limping, 
instability of the right knee with popping, cracking and 
swelling.  

In November 2007 the Veteran underwent a private evaluation 
during which he reported morning stiffness lasting one hour, but 
denied Raynaud's phenomenon, pleurisy, and fevers.  There was no 
significant swelling of any joint except the right knee which 
showed swelling, warmth, limitation of motion and pain on motion.  
Motion was limited by 20 degrees, but the knee was otherwise 
within normal limits.  Radiographic views revealed moderately 
severe narrowing of the medial compartment and mild narrowing of 
the lateral compartment of the right knee joint space.  The 
conclusion was of degenerative joint disease of the right knee.

An MRI in June 2008 revealed no joint effusion normal lateral 
meniscus, and a small popliteal cyst.  The impression was of 
status-post anterior cruciate ligament repair, likely with an 
artificial material; attenuated medial meniscus consistent with 
prior meniscectomy; and early osteoarthritis of the medial 
compartment.

In October 2008, the Veteran had swelling and soreness over the 
medial aspect of the right knee.  1+ effusion was present with 
tenderness medially and over the medial patellar facet.  
McMurray's sign was negative, and the ligaments were otherwise 
stable.  Some crepitus was noted on range of motion.

On VA examination in April 2010 the Veteran reported that he was 
able to walk unaided, but needed the use of a cane about five 
percent of the time due to his knee.  He was able to ambulate 
with an erect posture, stable equal weightbearing gait and no 
assistive devices at the time of examination.  Sensation was 
intact to the periphery, and strength was four out of five in the 
right lower extremities.  The Veteran endorsed constant pain at a 
level of six out of ten.  He had weakness, stiffness, giving way, 
locking, and periods of partial subluxation.  The Veteran had 
swelling but no redness, warmth or tenderness.  Range of motion 
was from zero to 105 degrees with pain at 105 degrees.  After 
three repetitions, range was limited to 100 degrees due to pain.  
The diagnosis was of degenerative joint disease.

After a careful review of the evidence above, the Board finds 
that residuals of a right knee meniscectomy are not more than 20 
percent disabling.  As previously indicated, a 20 percent rating 
is the maximum available under the current Diagnostic Code, DC 
5258.  Specifically, DC 5258 contemplates a 20 percent rating 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint.  38 C.F.R. § 
4.71a, DC 5258 (2010).

While it is recognized that the Veteran has reported periods of 
partial subluxation, and in 2006 reported instability.  However, 
the appellant has not been consistent when reporting such 
symptoms.  Furthermore, despite the time period of the appeal, 
neither instability nor subluxation have been confirmed.  The 
Board concludes that the medical evidence is more probative and 
credible, and that a separate evaluation is not warranted for 
instability or subluxation.

With regard to applicability of a separate rating for arthritis 
(see VAOPGCPREC 23-97), osteoarthritis of the knee was service-
connected by action of an August 2010 rating decision, and thus a 
separate rating has already been applied.  The evaluation 
assigned is further discussed below.

On review of the remaining Codes, the Board finds that no rating 
is available.  Specifically, the Veteran does not have ankylosis 
of the knee (DC 5256), symptomatic removal of semilunar cartilage 
(DC 5259); impairment of the tibia and fibula (DC 5262); or genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a (2010).

With regard to limitation of motion, ratings are available for 
the functional equivalent of limitation to 60 degrees of flexion 
(DC 5260), and limitation to 5 degrees of extension (DC 5261).  
Id.  As the record shows the Veteran's range of motion is 
functionally limited to 100 degrees of flexion and zero degrees 
of extension, even after three repetitions, separate ratings are 
not warranted under these Codes.

The Board has considered the testimony of the Veteran and finds 
him to be credible in his statements regarding the level of 
symptomatology.  However, even when accepted as true, such 
symptomatology does not supply the basis for a rating of higher 
than the current 20 percent evaluation.

Based on the foregoing, the Board concludes that the residuals of 
a right knee meniscectomy have been 20 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990

3.  Right Knee Osteoarthritis

The Agency of Original Jurisdiction had determined that separate 
evaluation are warranted for limitation of range of motion and 
under DC 5258 for episodes of "locking."  The Board notes, 
however, that "locking" is a limitation of motion, and we find 
that the General Counsel opinion addressing Code 5259 is equally 
applicable to DC 5258.  See VAOPCGPREC 9-98, paragraph 9.

In a rating decision of August 2010, a separate evaluation for 
osteoarthritis of the right knee was granted with an evaluation 
of 10 percent, effective June 16, 2003.  The Veteran's right knee 
osteoarthritis is rated under 38 C.F.R. § 4.71a, DC 5010 (2010).  
Under this Code, arthritis substantiated by x-ray findings is to 
be rated as degenerative arthritis.  Degenerative arthritis is 
evaluated under DC 5003 which indicates that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of motion 
is noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
objectively confirmed limitation of motion.  In the absence of 
limitation of motion, X-ray involvement of multiple major or 
minor joints warrants a 10 percent rating and a 20 percent rating 
with occasional incapacitating exacerbations; however, these 
ratings are not to be utilized in rating conditions listed under 
DCs 5013 to 5024.  See 38 C.F.R. §4.71a, DC 5003, Note 2 (2010).

The evidence regarding treatment and symptomatology of the 
Veteran's right knee is documented above, and based on such 
evidence the Board finds his right knee osteoarthritis to be 10 
percent disabling.  Specifically, as documented during his VA 
examination of April 2010, functional range of motion of the 
knee, even after three repetitions, is from zero to 100 degrees.  
Under DC 5260 and 5261, in order to be compensable, range of 
motion must be functionally limited to 45 degrees of flexion or 
10 degrees of extension.  38 C.F.R. § 4.71a, DC 5260, 5261 
(2010).

Because limitation of motion is not to a compensable degree, and 
because the Veteran has complained of pain on periarticular 
motion, he is entitled to a 10 percent rating under 38 C.F.R. 
§4.71a, DC 5010 (2010).

Based on the foregoing, the Board concludes that the Veteran's 
right knee osteoarthritis has been 10 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

4.  Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 40 percent for chronic lumbosacral 
strain is denied.

An evaluation in excess of 20 percent for status-post right knee 
meniscectomy is denied.

An evaluation in excess of 10 percent for right knee 
osteoarthritis disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


